***********
Upon review of the competent evidence of record, with reference to the errors assigned, and considering the written arguments of the parties, the Full Commission finds good grounds to remand this matter to Chief Deputy Commissioner Wanda Blanche Taylor for assignment to a Deputy Commissioner for a full evidentiary hearing on the issue of whether Plaintiff's right knee condition is causally related to his admittedly compensable March 20, 2008 work injury to his left knee. The Deputy Commissioner shall determine the issues presented. The parties shall make a good faith effort to complete deposition testimony prior to hearing.
This the ___ day of October 2010.
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER *Page 2
CONCURRING:
  S/_________________ DANNY LEE McDONALD COMMISSIONER
  S/________________ CHRISTOPHER SCOTT COMMISSIONER *Page 1